IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


TRACEY MACKEY,

              Appellant,

 v.                                                       Case No. 5D17-133

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 9, 2017

3.850 Appeal from the Circuit Court
for Lake County,
Lawrence J. Semento, Judge.

Tracey Mackey, Wewahitchka, pro se.

Pamela Jo Bondi, Attorney General, and
Marjorie Vincent-Tripp, Assistant Attorney
General, Daytona Beach, for Appellee.


PER CURIAM.

       Tracey Mackey appeals the summary denial of his rule 3.850 motion. The claims

raised in Mackey’s motion were facially insufficient.      Rather than denying Mackey’s

motion, the trial court should have allowed him sixty days to amend his motion. See Fla.

R. Crim. P. 3.850(f)(2) (“If the motion is insufficient on its face, and the motion is timely

filed under this rule, the court shall enter a nonfinal, nonappealable order allowing the

defendant 60 days to amend the motion.”).
      We reverse the trial court’s summary denial order and remand for the trial court to

provide Mackey sixty days to amend his motion.

      REVERSED and REMANDED with instructions.


COHEN, C.J., and EVANDER and LAMBERT, JJ., concur.




                                           2